DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Request for Continued Examination filed on 08/31/2022  
Claims 1-39 and 43-54 are pending in the case.  
Claims 40-42 have been cancelled.  
Claims 43-54 have been added.  
Claims 1, 14 and 15 are independent claims.

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 6, 7, 12-15, 20, 21, 26, 27, 32, 33, 38, 39, 44, 45, 48, 49, 52 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2016/0099901 A1, published 04/07/2016, hereinafter “Allen”) in view of Allen et al. (US 10,523,625 B1, issued 12/31/2019, hereinafter “Allen2”) and further in view of Carrigan et al. (US 2015/0370426 A1, published 12/24/2015, hereinafter “Carrigan”).

Independent Claims 1, 14 and 15:
	Allen discloses a system configured to communicate with a display generation component, comprising (Allen: Fig. 1, ¶ [0020]-[0021]):
one or more processors (Allen: Fig. 1, ¶ [0018].); and 
memory [non-transitory computer-readable medium] storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for performing a method comprising (Allen: Fig. 1, ¶ [0018].): 
displaying, via the display generation component, a media user interface that includes (A message gallery (media user interface) can be displayed to the user, Allen: Figs. 1 and 10, ¶ [0037]-[0038].): 
at a first location, a first representation of a first media message (A first message is displayed to the user, Allen: Fig. 10, ¶ [0038].  Examiner considers the location where the first message is displayed to be the first location.), and 
at a second location, a second representation of a second media message (A next message is displayed after the first message, Allen: Fig. 10, ¶ [0038].  Examiner considers the location where the second message is displayed to be the second location.); 
in response to displaying the media user interface and not based on user input corresponding to the media user interface, playing the first media message (In response to displaying the message gallery, a first message is automatically displayed (i.e. not based on user input applied when message gallery is presented), Allen: Fig. 10, ¶ [0037]-[0038].); and 
in response to detecting completion of playing through the first media message: 
displaying the second representation of the second media message without displaying, via the display generation component, a representation corresponding to the first media message (Allen: Fig. 10, ¶ [0037]-[0038].).
Allen does not appear to expressly teach a system, medium and method wherein: 
the first media message includes first audio;
the second media message includes second audio;
the second location is different from the first location;
the media user interface does not include a third representation of a third media message;
detecting completion comprises detecting completion of playing through the first audio of the first media message
displaying the second representation at the first location; and
displaying the third representation of the third media message that includes third audio at a third location, wherein the third location is different from the first location.
However, Allen2 teaches a system, medium and method wherein the media messages can include audio (Allen2: column 5 lines 27-57.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Allen in view of Spiegel wherein the media messages can include audio, as taught by Allen2.
	One would have been motivated to make such a combination in order to provide more flexibility in the type of messages that can be included in a story (Allen2: column 5 lines 27-57.).
Allen in view of Allen2 does not appear to expressly teach a system, medium and method wherein:
the second location is different from the first location;
the media user interface does not include a third representation of a third media message;
detecting completion comprises detecting completion of playing through the first audio of the first media message
displaying the second representation at the first location; and
displaying the third representation of the third media message that includes third audio at a third location, wherein the third location is different from the first location.
However, Carrigan teaches the concept of presenting a sequence of audio items in a media user interface, wherein:
a first location displaying a first representation of a first audio item is different from a second location displaying a second audio item (A currently playing audio item is displayed in the middle of the screen (first location of a first audio item) while an upcoming audio item is displayed in the right portion of the screen (second location displaying a second audio item), Carrigan: Fig. 6K, ¶ [0157].);
the media user interface does not include a third representation of a third media message (When the currently playing audio item is item 602-3 (first audio item and the upcoming audio item is 602-4 (second audio item), audio item 602-6 (third audio item) is not displayed, Carrigan: Figs. 6K-6M, ¶ [0157]);
in response to detecting completion of playing through the first audio of the first audio item:
displaying, the second representation of the second audio item at the first location (In response to the current audio item 602-3 ending (detecting completion of playing through the first audio of the first audio item), the audio item 602-4 (second audio item) is displayed in the middle of the screen (first location), Carrigan: Figs. 6K-6M, ¶ [0157]); and
displaying the third representation of the third audio item at a third location, wherein the third location is different from the first location (When the current audio item 602-3 ends the audio item 602-6 is scrolled into view of the user interface, Carrigan: Figs. 6K-6M, ¶ [0157]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Allen and Allen2 with the concept of presenting a sequence of audio items in a media user interface, wherein:
a first location displaying a first representation of a first audio item is different from a second location displaying a second audio item;
the media user interface does not include a third representation of a third media message;
in response to detecting completion of playing through the first audio of the first audio item:
displaying, the second representation of the second audio item at the first location; and
displaying the third representation of the third audio item at a third location, wherein the third location is different from the first location, as taught by Carrigan.
One would have been motivated to make such a combination in order to provide a more visually effective means for automatically presenting a sequence of audio items (Carrigan: Figs. 6K-6M, ¶ [0157]).
In implementing the audio interface features of Carrigan into the invention of Allen in view of Allen2, the audio items (as taught by Carrigan) that automatically scroll to the left would correspond to media messages since the audio items that are played in sequence in the inventio of Allen in view of Allen2 correspond to media messages.  
Accordingly, in combination, Allen in view of Allen2 and further in view of Carrigan teaches a system, medium and method wherein:
the second location is different from the first location;
the media user interface does not include a third representation of a third media message;
detecting completion comprises detecting completion of playing through the first audio of the first media message
displaying the second representation at the first location; and
displaying the third representation of the third media message that includes third audio at a third location, wherein the third location is different from the first location.

Claims 6, 20 and 32:
The rejection of claims 1, 14 and 15 are incorporated.  Allen in view of Allen2, further in view of Carrigan further teaches a system, medium and method wherein the one or more programs including instructions for: 
in response to detecting completion of playing through the first audio of the first media message, playing the second media message without receiving further user input (Allen: Fig. 10, ¶ [0037]-[0038]; Spiegel: Fig. 3, claim 1, column 2 lines 54-60; Carrigan: Figs. 6K-6M, ¶ [0157].).

Claims 7, 21 and 33:
	The rejection of claims 1, 14 and 15 are incorporated.  Allen in view of Allen2, further in view of Carrigan further teaches a system, medium and method wherein, prior to detecting completion of playing through the first media message, a fifth representation of a fifth media message is not concurrently displayed with the first representation of the first media message, the one or more programs including instructions for: 
after detecting completion of playing through the first media message, displaying, via the display generation component, the fifth representation of the fifth media message (Carrigan: Figs. 6K-6M, ¶ [0157]).

Claims 12, 26 and 38:
The rejection of claims 1, 14 and 15 are incorporated.  Allen in view of Allen2, further in view of Carrigan further teaches a system, medium and method wherein a representation of a currently playing media message is displayed with a first background color that is different from one or more background color of respective displayed representations of media message that are not currently playing (A story can be composed of different messages provided by different users, Allen: ¶ [0039]. The audio message can include a photograph that is displayed for a particular amount of time (playing), Allen: Fig. 3, ¶ [0023]-[0024]; Allen2: column 6 lines 48-50.  It is clear that a currently playing photograph can comprise a background color that is different from other photos shared in the story, Allen: Fig. 10, ¶ [0037]-[0038]; Spiegel: Figs. 2 and 3, column 2 lines 54-60.).

Claims 13, 27 and 39:
	The rejection of claims 1, 14 and 15 are incorporated.  Allen in view of Allen2, further in view of Carrigan further teaches a system, medium and method wherein the first media message and the second media message are audio messages (Allen2: column 5 lines 27-57.).

Claims 44, 48 and 52:
	The rejection of claims 1, 14 and 15 are incorporated.  Allen in view of Allen2 and further in view of Carrigan further teaches a system, medium and method wherein the first representation of the first media message is displayed with a representation of a currently playing media message, and wherein the second representation is displayed without the representation of the currently playing media message (The currently playing audio item (first media message) is displayed with a “Now Playing” header (representation of a currently playing media message) and the upcoming audio item (second representation) is not displayed with the “Now Playing” header, Carrigan: Figs. 6K-6M, ¶ [0157]).

Claims 45, 49 and 53:
	The rejection of claims 1, 14 and 15 are incorporated.  Allen in view of Allen2 and further in view of Carrigan further teaches a system, medium and method wherein the one or more programs further includes instructions for: further in response to detecting completion of the playing through the first audio of the first media message: displaying the second representation of the second media message at the first location with the representation of the currently playing media message (Carrigan: Figs. 6K-6M, ¶ [0157]).

Claim(s) 2, 3, 5, 8, 16, 17, 19, 22, 28, 29, 31 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Allen2, further in view of Carrigan and further in view of Neuman et al. (US 2010/0318928 A1, published 12/16/2010, hereinafter “Neuman”).

Claims 2, 16 and 28:
	The rejection of claims 1, 14 and 15 are incorporated.  Allen in view of Allen2, further in view of Carrigan further teaches a system, medium and method wherein: 
displaying, the first representation of the first media message at the first location includes displaying the first representation of the first media message at the first location and at a first size (Carrigan: Figs. 6K-6M, ¶ [0157]); and 
displaying the second representation of the second media message at the second location includes displaying the second representation of the second media message at the second location and at a second size (Carrigan: Figs. 6K-6M, ¶ [0157]; Spiegel: Fig. 3, claim 1, column 2 lines 54-60.).
Allen in view of Allen2, further in view of Carrigan does not appear to expressly teach a system, medium and method wherein the second size is different from the first size.
However, Neuman teaches a system, medium and method wherein the second size is different from the first size (Neuman: Fig. 3, ¶ [0050], [0052], [0082].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Allen in view of Allen2, further in view of Carrigan wherein the second size is different from the first size, as taught by Neuman.
One would have been motivated to make such a combination in order to provide a more visually appealing presentation of the set of media content items (Neuman: Fig. 3, ¶ [0050], [0052], [0082].).

Claims 3, 17 and 29:
The rejection of claims 2, 16 and 28 are incorporated.  Allen in view of Allen2, further in view of Carrigan further teaches a system, medium and method wherein the one or more programs including instructions for: 
displaying, via the display generation component, concurrently with the first representation of the first media message at the first location and with the second representation of the second media message at the second location (Carrigan: Figs. 6K-6M, ¶ [0157]): 
at a third size and at a third location different from the first location and the second location, a fourth representation of a fourth media message (Carrigan: Figs. 6K-6M, ¶ [0157]); and 
in response to detecting completion of playing through the first audio of the first media message: 
displaying, at the first location, the second representation of the second media message without displaying, via the display generation component, the first representation of the first media message (Carrigan: Figs. 6K-6M, ¶ [0157]; Allen: Fig. 10, ¶ [0037]-[0038].); and 
displaying, at the second location the fourth representation of the fourth media message (Carrigan: Figs. 6K-6M, ¶ [0157]; Spiegel: Fig. 3, claim 1, column 2 lines 54-60).
Allen in view of Allen2, further in view of Carrigan does not appear to expressly teach a system, medium and method wherein:
the third size is different from a first size (presumably of the first media message at the first location);
the second representation is displayed at the first size in response to the detecting the completion of playing through the first media message; and
the third representation is displayed at the second size in response to the detecting the completion of playing through the first media message.
However, Neuman teaches a system, medium and method wherein:
the third size is different from a first size (Neuman: Fig. 3, ¶ [0050], [0052], [0082].);
the second representation is displayed at the first size and at the first location in response to the detecting the completion of playing through the first media message (Neuman: Fig. 3, ¶ [0067]); and
the third representation is displayed at the second size and at the second location in response to the detecting the completion of playing through the first media message (Neuman: Fig. 3, ¶ [0067]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Allen in view of Allen2, further in view of Carrigan wherein:
the third size is different from a first size (presumably of the first media message at the first location);
the second representation is displayed at the first size and at the first location in response to the detecting the completion of playing through the first media message; and
the third representation is displayed at the second size and at the second location in response to the detecting the completion of playing through the first media message, as taught by Neuman.
One would have been motivated to make such a combination in order to provide a more visually appealing presentation of the set of media content items (Neuman: Fig. 3, ¶ [0050], [0052], [0082].).

Claims 5, 19 and 31:
	The rejection of claims 3, 17 and 29 are incorporated.  Allen in view of Allen2, further in view of Carrigan does not appear to expressly teach a system, medium and method wherein the first size is larger than the second size and the third size.
However, Neuman teaches a system, medium and method wherein the first size is larger than the second size and the third size (Neuman: Fig. 3, ¶ [0050], [0052], [0082].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Allen in view of Allen2, further in view of Carrigan and further in view of Spiegel wherein the first size is larger than the second size and the third size, as taught by Neuman.
One would have been motivated to make such a combination in order to provide a more visually appealing presentation of the set of media content items (Neuman: Fig. 3, ¶ [0050], [0052], [0082].).

Claims 8, 22 and 34:
	The rejection of claims 3, 17 and 29 are incorporated.  Allen in view of Allen2, further in view of Carrigan and further in view of Neuman further teaches a system, medium and method wherein the computer system is configured to communicate with one or more input devices, the one or more programs including instructions for (Allen: Fig. 1, ¶ [0021].): 
while playing the second media message, displaying a next media user interface object in the media user interface that, when activated, causes completion of playing of the second media message (The user can skip a currently playing media item, Carrigan: Figs. 6K-6M, ¶ [0138].  Examiner takes Official Notice that it is well-known routine and conventional to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide a skip button in order to perform a skip operation for a currently playing song.  It would have been obvious to use such a feature in order to provide a better visual indication of the skipping functionality to the user.); 
while playing the second media message, receiving, via the one or more input devices, activation of the next media user interface object (Spiegel: Figs. 2 and 3, column 2 lines 11-33); and 
in response to receiving activation of the next media user interface object, displaying, via the display generation component, the fourth representation of the fourth media message at the first location without displaying, via the display generation component, the second representation of the second media message (Carrigan: Figs. 6K-6M, ¶ [0157]; Spiegel: Figs. 2 and 3, column 2 lines 11-33, 44-53; Neuman: Fig. 3, ¶ [0067], [0069].).

Claim(s) 4, 18 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Allen2, further in view of Carrigan and further in view of Voss et al. (US 10,963,145 B1, filed on 12/30/2019).

Claims 4, 18 and 30:
	The rejection of claims 1, 14 and 15 are incorporated.  Allen in view of Allen2, further in view of Carrigan and further in view of Spiegel further teaches a system, medium and method wherein the computer system is configured to communicate with one or more input devices, the one or more programs including instructions for (Allen: Fig. 1, ¶ [0021].): 
receiving data corresponding to media message including the first media message that is a first message from a first remote user and the second media message that is a second message from a second remote user that is different from the first remote user (The device can receive data corresponding to stories that comprises the first and second media messages, Allen: Figs. 8-10, ¶ [0035]-[0038].  A story can be comprised of media messages sent by different remote users, Allen: Fig. 11, ¶ [0039]); 
wherein playing the first media message occurs in response to displaying the media user interface (Allen: Figs. 1 and 10, ¶ [0037]-[0038].).
Allen in view of Allen2, further in view of Carrigan does not appear to expressly teach a system, medium and method wherein the one or more programs including instructions for:
displaying, via the display generation component, a notification corresponding to the first media message; 
while displaying the notification, receiving, via the one or more input devices, selection of the notification; 
wherein displaying the media user interface occurs in response to receiving selection of the notification.
However, Voss teaches a system, medium and method wherein the one or more programs including instructions for:
displaying, via the display generation component, a notification corresponding to the first media message (The notification can correspond to content collections, Voss: Fig. 10, column 14 lines 38-51.  A content collection is a story, Voss: column 2 lines 7-13 and column 4 lines 32-33.); 
while displaying the notification, receiving, via the one or more input devices, selection of the notification (Voss: Fig. 10, column 14 lines 38-51); 
wherein displaying the media user interface occurs in response to receiving selection of the notification (Voss: Fig. 10, column 14 lines 38-51).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Allen in view of Allen2, further in view of Carrigan and further in view of Spiegel wherein the one or more programs including instructions for:
displaying, via the display generation component, a notification corresponding to the first media message; 
while displaying the notification, receiving, via the one or more input devices, selection of the notification; 
wherein displaying the media user interface occurs in response to receiving selection of the notification, as taught by Voss.
One would have been motivated to make such a combination in order to provide a more efficient and prioritized access to content (Voss: Fig. 10, column 14 lines 38-51).

Claim(s) 9, 23 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Allen2, further in view of Carrigan and further in view of Rizzi (US 2018/0227341 A1, published 08/09/2018, hereinafter “Rizzi”).

Claims 9, 23 and 35:
	The rejection of claims 1, 14 and 15 are incorporated.  Allen in view of Allen2, further in view of Carrigan does not appear to expressly teach a system, medium and method wherein the one or more programs including instructions for: 
subsequent to playing a final media message, displaying, via the display generation component, a replay user interface object in the media user interface that, when activated, plays the first media message before proceeding to playing subsequent media message.
	However, Rizzi teaches a system, medium and method wherein the one or more programs including instructions for: 
subsequent to playing a final media message, displaying, via the display generation component, a replay user interface object in the media user interface that, when activated, plays the first media message before proceeding to playing subsequent media message (After the last message is displayed, the screen returns to an initial state “K”, in state “K” a replay control is presented so that the set of messages can be played in sequence, Rizzi: Fig. 12, ¶ [0194].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Allen in view of Allen2, further in view of Carrigan wherein the one or more programs including instructions for: 
subsequent to playing a final media message, displaying, via the display generation component, a replay user interface object in the media user interface that, when activated, plays the first media message before proceeding to playing subsequent media message, as taught by Rizzi.
One would have been motivated to make such a combination in order to improve the user’s experience by providing more effective controls for interacting with the collection of messages (Rizzi: Fig. 12, ¶ [0194].).

Claim(s) 10, 24 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Allen2, further in view of Carrigan, further in view of Neuman, further in view of Paul (US 10,924,446 B1, filed 10/08/2018, hereinafter “Paul”) and further in view of Christensen et al. (US 2005/0144247 A1, published 06/30/2005, hereinafter “Christensen”).

Claims 10, 24 and 36:	
	The rejection of claims 3, 17 and 29 are incorporated.  Allen in view of Allen2, further in view of Carrigan and further in view of Neuman does not appear to expressly teach a system, medium and method wherein the first media message, the second media message, and the third media message were directed to a target group of devices, including the computer system, the one or more programs including instructions for: 
displaying, via the display generation component, a multicast affordance in the media user interface that, when activated, initiates a process for sending an audio multicast message to the target group of devices.
However, Paul teaches a system, medium and method wherein the first media message, the second media message, and the third media message were directed to a target group of devices, including the computer system, the one or more programs including instructions for (The shared story (comprising multiple media messages) can comprise access rights wherein only a set of users can view the shared story (directed to a target group of devices), Paul: Fig. 3, claim 1, column 4 lines 33-60.): 
displaying, via the display generation component, a multicast affordance in the media user interface that, when activated, initiates a process for sending an audio multicast message to the target group of devices (A reply element is displayed in the story interface, Paul: Fig. 3, column 4 lines 61-67 and column 5 lines 1 -2.  The user can select to reply to the authors associated with the shared story (target group), Paul: Fig. 4, claim 1, column 5 lines 26-42.  The microphone icons in Figs. 4 and 5 suggest that the user can provide an audio reply.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Allen in view of Allen2, further in view of Carrigan and further in view of Neuman wherein the first media message, the second media message, and the third media message were directed to a target group of devices, including the computer system, the one or more programs including instructions for: 
displaying, via the display generation component, a multicast affordance in the media user interface that, when activated, initiates a process for sending an audio multicast message to the target group of devices, as taught by Paul.
One would have been motivated to make such a combination in order to improve the user’s experience by providing a more effective means for interacting with the users associated with a shared story (Paul: Figs. 3-5, claim 1)
Although Examiner considers the microphone illustrated in Figs. 4 and 5 to suggest that the user can send an audio message via the chat interface, for the sake of argument, Examiner provides Christensen.
Christensen teaches a system, medium and method wherein the chat interface can send an audio message (Christensen: claim 11, Figs. 3-4C, ¶ [0038]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Allen in view of Allen2, further in view of Carrigan and further in view of Neuman and further in view of Paul wherein the chat interface can send an audio message, as taught by Christensen.
One would have been motivated to make such a combination in order to provide more options to effectively communicate via the chat interface (Christensen: claim 11, Figs. 3-4C, ¶ [0038]).

Claim(s) 11, 25, 37, 43, 47 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Allen2, further in view of Carrigan and further in view of Paul.

Claims 11, 25 and 37:
	The rejection of claims 1, 14 and 15 are incorporated.  Allen in view of Allen2, further in view of Carrigan does not appear to expressly teach a system, medium and method wherein the one or more programs including instructions for: 
while playing a respective media message, displaying, via the display generation component and in the media user interface, a name of a respective user from which the respective media message was received.
	However, Paul teaches a system, medium and method wherein the one or more programs including instructions for: 
while playing a respective media message, displaying, via the display generation component and in the media user interface, a name of a respective user from which the respective media message was received (Paul: claim 1, Fig. 3, column 4 lines 53-60.).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Allen in view of Allen2, further in view of Carrigan wherein the one or more programs including instructions for: 
while playing a respective media message, displaying, via the display generation component and in the media user interface, a name of a respective user from which the respective media message was received, as taught by Paul.
One would have been motivated to make such a combination in order to provide a more effective means for identifying the author of a particular message within the shared story (Paul: claim 1, Fig. 3, column 4 lines 53-60.).

Claims 43, 47 and 51:
	The rejection of claims 1, 14 and 15 are incorporated.  Allen in view of Allen2 and further in view of Carrigan does not appear to expressly teach a system, medium and method wherein the first representation of the first media message indicates a first sender and wherein the second representation of a second media message indicates a sender of a second media message that includes a second audio.
	However, Paul teaches a system, medium and method wherein the first representation of the first media message indicates a first sender and wherein the second representation of a second media message indicates a sender of a second media message (Paul: claim 1, Fig. 3, column 4 lines 53-60.).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Allen in view of Allen2 and further in view of Carrigan wherein the first representation of the first media message indicates a first sender and wherein the second representation of a second media message indicates a sender of a second media message, as taught by Paul.
One would have been motivated to make such a combination in order to provide a more effective means for identifying the author of a particular message within the shared story (Paul: claim 1, Fig. 3, column 4 lines 53-60.).
	In combination, Allen in view of Allen2, further in view of Carrigan and further in view of Paul teaches a system, medium and method wherein the first representation of the first media message indicates a first sender and wherein the second representation of a second media message indicates a sender of a second media message (Paul: claim 1, Fig. 3, column 4 lines 53-60; Allen2: column 6 lines 48-50.)

Claim(s) 46, 50 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Allen2, further in view of Carrigan and further in view So et al. (US 2021/0323406 A1, effectively filed on 04/20/2020, hereinafter “So”)

Claims 46, 50 and 54:
	The rejection of claims 44, 48 and 52 are incorporated.  Allen in view of Allen2 and further in view of Carrigan does not appear to expressly teach a system, medium and method wherein the representation of the currently playing media message varies in size based on the audio of the currently playing media message.
	However, So teaches a system, medium and method wherein the representation of the currently playing media message varies in size based on the audio of the currently playing media message (The representation that indicates the currently playing media message comprises a progress bar, So: Fig. 11, ¶ [0120].  A progress bar increases in size based on how much of the audio has been played (varies in size based on the audio of the currently playing media message).).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system, medium and method of Allen in view of Allen2 and further in view of Carrigan wherein the representation of the currently playing media message varies in size based on the audio of the currently playing media message, as taught by So.
	One would have been motivated to make such a combination in order to provide a more effective indicator of the currently playing audio item (So: Fig. 11, ¶ [0120].).

Response to Arguments
Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175